Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.

Response to Amendments
The Amendment filed 7/16/2021 has been entered. Claims 1-3, 6-15, 17-18 remain pending in the application.  Claims 19-23 are new. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/18/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, line 2, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The Examiner notes that the phrase “optionally” is similar to the phrase “for example”. See MPEP § 2173.05(d).
Claim 9 is similarly rejected by virtue of its dependency upon claim 8. 
Regarding claim 9, line 6, the phrase “optionally” is used twice and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The Examiner notes that the phrase “optionally” is similar to the phrase “for example”. See MPEP § 2173.05(d).
Regarding claim 10, line 2, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The Examiner notes that the phrase “optionally” is similar to the phrase “for example”. See MPEP § 2173.05(d).
Claim 11 is similarly rejected by virtue of its dependency upon claim 10. 
Regarding claim 11, in each of line 6 and line 7, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The Examiner notes that the phrase “optionally” is similar to the phrase “for example”. See MPEP § 2173.05(d).
Regarding claim 13, line 2, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The Examiner notes that the phrase “optionally” is similar to the phrase “for example”. See MPEP § 2173.05(d).
Claim(s) 14-15 contain exclusively intended use limitations and recite no further definite structural limitations than that in the parent claim(s). While intended use limitations in apparatus claim(s) are not indefinite per se, the eExaminer holds claim(s) 14-15 to be indefinite by the following logic. A claim which contains only intended use limitations can modify the parent claim in one of two ways:
The first interpretation is that the intended use is inherent to the structural limitations of the parent claim; i.e. any apparatus which meets the structural limitations of parent claim(s) 1 inherently meets the limitations of the dependent claim(s) 14-15. In such a case the dependent claim(s) 14-15 do not further limit parent claim(s) 1, and is thus clearly improper under 112(d).
The second is that, because intended use limitations limit the claim to prior art which is capable of performing such intended use (regardless of whether or not it is explicitly taught or even desirable), such limitations add some further structural limitation to the parent claim; i.e. the limitations of dependent claim(s) 14-15 provides some kind of structural limitation to parent claim(s) 1. But whatever that structural limitation might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural intended use limitations. It is therefore impossible to determine what theoretical structural limitation is now required by dependent claim(s) 14-15 that is not exclusively required by parent claim(s) 1, and claim(s) 14-15 is thus improper under 112(b). In other words, if dependent claim(s) 14-15 requires something structural not already required by parent claim(s) 1, it is impossible to determine what that structure definitely is.
Put yet another way, in Applicant's attempt to word the claim functionally, as opposed to clearly reciting the structure that allows the botulinum toxin prefilled syringe to perform the intended use recited in claim(s) 14-15, Applicant has rendered the structural requirements of claim(s) 14-15, and how they further limit the structure in claim(s) 1 unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14-15 contain exclusively intended use limitations and recite no further definite structural limitations than that in the parent claim(s). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Response to Arguments
Applicant’s arguments in the Response dated 7/16/2021 with regard to the claims have been considered and are persuasive. 
The Examiner notes that she was unable to locate the ISO 7886-1:1993(E) standard, which applicant asserted to have attached as Annex A in the response filed 7/16/2021. 

Allowable Subject Matter
Claims 1-3, 6-7, 12, 14-15 and 17-23 are allowed.
Claims 8-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The subject matter of independent claim(s) in the amendment submitted on 7/16/2021 could either not be found or was not suggested in the prior art of record. With respect to claim(s) 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a botulinum toxin prefilled syringe system having the claimed normalized maximum gliding force and normalized break loose force parameters and plunger construction/configuration, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is:  U.S. Publication No. 2015/0297800 to Weikart et al., which discloses (Fig. 8) a botulinum toxin prefilled syringe system (210) comprising: a syringe barrel (250) of glass (see glass described in [0212]), the syringe barrel including an inner surface (286, 287, 288) defining a chamber (212) containing a liquid botulinum toxin formulation (218; see [0233] describing fluid composition 218 consisting of Abobotulinumtoxin A or OnabotulinumtoxinA for injection), having a proximal end (256) and a distal end (260); a plunger stopper (258) slidably positioned inside the proximal end of the syringe barrel (see [0211] and Fig. 8); and a closure device (262) attached to the distal end of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783